remedy to challenge the legality of one's restraint or detention.'   See NRS
                34.160; NRS 34.170; NRS 34.360. Accordingly, we
                            ORDER the petition DENIED.




                                                    Pickering


                                                                                     j.
                                                    Parraguirre


                                                                                     J.
                                                    Saitta


                cc: Brian Turner
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk




                       'Notably, a petition for a writ of habeas corpus should be filed in the
                district court in the first instance. See Nev. Const. art. 6, § 6(1); NRAP 22.
                If there was an error in including case 11TR00027 in the plea negotiations
                in CR7099, that error should have been litigated within CR7099. We
                express no opinion as to whether there is any available remedy in CR7099
                at this time.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A